Citation Nr: 0108226	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  97-20 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty (AD) from November 1961 to 
October 1964, in the United States Marine Corps.  He also was 
a member of a U.S. Army Reserve unit from June 1965 to March 
1968, with three verified periods of two weeks' active duty 
for training (ADT).  Any periods of inactive duty training 
(IADT) while in the Reserve have not been verified.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
1997, by the Togus Regional Office (RO), which denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  A notice of disagreement with this 
determination was received in April 1997.  A statement of the 
case was issued in May 1997, and a substantive appeal was 
received in June 1997.  The veteran appeared and offered 
testimony at a hearing before a Hearing Officer at the RO in 
August 1997.  A transcript of that hearing is of record.  A 
supplemental statement of the case (SSOC) was issued in 
October 1997.  The appeal was received at the Board in 
December 1997.  

In January 1998, the Board remanded the case to the RO for 
further development.  Following the requested development, 
additional SSOC's were issued in September and December 2000.  
The appeal was received back at the Board in February 2001.  

The veteran is represented in this matter by the Veterans of 
Foreign Wars of the United States, which submitted written 
argument to the Board in March 2001.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  There is no competent evidence which shows that the 
veteran had any psychiatric disorder while in service, that a 
psychosis manifested to a compensable degree within one year 
following the veteran's separation from active military 
service, or that any current psychiatric disorder is related 
to the veteran's service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
the veteran's active military service, nor may a psychosis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The record reflects that the veteran entered active duty in 
November 1961; an enlistment examination was negative for any 
complaints or findings of a psychiatric disorder.  The 
veteran's service entrance examination report discloses that 
his psychiatric evaluation was normal.  A subsequent 
examination, in June 1963, was also negative for psychiatric 
abnormality.

The veteran's service medical records are silent for any 
complaints, treatment, findings, or diagnosis of a 
psychiatric disability at any time prior to October 1964.  A 
mental hygiene consultation report, dated in October 1964, 
shows that the veteran was referred for a psychiatric 
evaluation after he complained that things were not "working 
out" for him.  It was noted that he reported being quite 
unhappy with his duty assignment, he said fellow Marines were 
against him, and he could not do anything correctly; he had 
been yelling at his superiors.

Upon clinical psychiatric consultation, the veteran was noted 
to be a passive, vague, generally uninformative, mildly 
negativistic youth who reluctantly came to the interview.  He 
was impulsive and extremely manipulative, although in a 
quiet, self-effacing, ingratiating manner.  His tolerance for 
frustration was low, and the propensity for eruption into 
aggressive behavior was marked.  The examiner noted that 
threats to the attempted denial of his infantilism evoked 
further protests which substantiated his arrested 
maturational development.  It was observed that the veteran 
felt inadequate as a man and as a Marine, but could not 
consciously accept that.  Throughout the evaluation session, 
there was no evidence of serious psychopathology.  The 
examiner reported that the veteran's recent behavior, coupled 
with information from his background prior to his enlistment, 
indicated that his current difficulties were the result of a 
longstanding characterological disorder which should very 
definitely preclude his continued contact with prisoners (he 
was assigned to duty as a guard).  It was further recommended 
that the veteran be administratively discharged from service.  
The diagnosis was personality, emotionally unstable, 
characterized by low frustration tolerance, impulsivity, poor 
judgment, manipulative behavior, fluctuating hostility, and 
dependency.  

The Report of Medical Examination upon the veteran's release 
from active duty, dated in late October 1964, indicates a 
psychiatric diagnosis of emotionally unstable personality.

The veteran's initial application for service connection for 
a psychiatric disorder (on VA Form 21-526) was received in 
December 1995.  Submitted in support of his claim was a VA 
hospital report dated in March 1995, indicating that the 
veteran was admitted in transfer from a private hospital, 
where he had presented with a complaint of not being able to 
remember things.  It was noted that he had been showing signs 
of memory deficits and confusion over the past month.  He had 
extensive evaluation, including a computerized tomography 
(CT) scan of the head, and all tests were negative.  He also 
had a psychological evaluation, with the feeling being that 
he met the criteria for involuntary hospitalization, and he 
was committed for treatment.  He was treated with medication.  
The discharge diagnosis was acute delirium, probably 
secondary to psychotic depression.  The veteran was 
readmitted to a VA hospital in November 1995, with complaints 
that he was experiencing periods of confusion.  He was 
admitted with a tentative diagnosis of major depression.  
Following a mental status evaluation, the examining physician 
reported that the veteran had experienced a recurrent episode 
of a confusional state, associated with overt depressive 
symptoms, which was suggestive of a bipolar disorder.  The 
pertinent diagnosis was bipolar disorder, depressed phase.  

Received in December 1996 were VA progress notes dated from 
April 1996 to December 1996, which show that the veteran was 
followed by the psychology and social work service for 
evaluation of symptoms associated with his psychiatric 
disorder.  These records also show that he attended group 
therapy sessions on a regular basis for management of his 
psychiatric disorder.  Also received in December 1996 were 
private treatment reports dated from February 1978 to March 
1978.  These records indicate that the veteran was admitted 
to a hospital in February 1978 following a suicide attempt.  
He stated that he had been feeling down and depressed for 
approximately 6 months, and he had been thinking about 
killing himself.  It was noted that the veteran had a past 
history of depression in 1956, and attempted suicide at age 
10; he also reported being hospitalized for a nervous 
breakdown while on active duty in 1964.  It was further noted 
that the veteran had become fairly successful in the last few 
years as an auctioneer until his barn burned down, and the 
insurance company withheld his claim with the stipulation 
that he take a lie detector test which he refused.  The 
diagnostic impression was recurrent depression of a lifelong 
nature.  During hospitalization, the veteran was restless and 
irritable, and threatened violence.  He subsequently 
discharged himself, against medical advice.  The discharge 
diagnoses were depression and personality disorder.  

Received in January 1997 were private treatment reports dated 
from March 1995 to November 1995, reflecting periods of 
hospitalization and evaluation for a psychiatric disorder.  
The record indicates that the veteran was brought to a 
hospital in March 1995, after he had made bomb threats; he 
complained that he "could not remember things," and he made 
the calls to get some help.  Following an evaluation, the 
final diagnosis was acute psychosis.  In November 1995, the 
veteran was seen for consultation because he was making 
suicide threats; he stated that he had been depressed for 
some time, and would kill himself if he did not receive some 
help.  Following an evaluation, the examining physician 
reported an impression of depressive disorder, not otherwise 
specified (NOS); he stated that the veteran needed to be 
involuntarily hospitalized for his own safety.  Also received 
in January 1997 was a copy of a private hospital report, 
dated in February 1978, the findings of which were previously 
reported and discussed above.  

Private treatment reports, dated from May 1973 to December 
1996, consist of progress notes for periods of 
hospitalization and evaluation for the veteran's psychiatric 
disorder.  The pertinent clinical findings reflected in those 
reports were discussed above.  In a private medical statement 
dated in April 1990, Dr. Daniel F. Brangwynne indicated that 
he had seen the veteran on four separate occasions for one 
hour of individual psychotherapy.  It was noted that self-
reported history from the veteran included at least two 
previous suicide attempts; the first of which the examiner 
was aware had occurred in 1978.  The examiner proceeded to 
discuss the veteran's subsequent employment at that Franklin 
County jail in 1984, and his marital relationship.  Dr. 
Brangwynne reported that, based upon clinical impression and 
verbal report from the veteran, stressors at the Franklin 
County Jail, where the veteran began working in 1984, were 
related to his current symptomatology at a level greater than 
50 percent but less than 100 percent.  He also noted that 
stressors from the veteran's marital relationship and ongoing 
business, and likely other known factors, made up the other 
less than 50 percent.  

The veteran was afforded a VA compensation examination in 
April 1997, at which time it was noted that one of the 
medical records referred to a suicide attempt at the age of 
11.  The veteran reported difficulty getting along at school 
and always getting into trouble.  He said that, following his 
discharge from military service, he had run an auction 
business, which caused him to suffer serious ups and downs.  
During some of those down periods, the veteran became 
despondent and attempted suicide on several occasions.  It 
was also noted that the veteran had been unemployed since 
1996.

On mental status examination, the examiner noted that the 
veteran had depressed mood and anhedonia, complained of 
insomnia, and his hands seemed to shake.  He did not have any 
delusions or hallucinations and was not psychotic.  His 
behavior did not appear to be inappropriate, and he denied 
suicidal, homicidal or paranoid ideation, but suicidal ideas 
and attempts had been a problem in the past.  His personal 
hygiene appeared to be adequate, and he was oriented in all 
spheres.  He had some deficits for the times in the past when 
he was either very depressed or under the influence of 
alcohol.  The veteran was unable to recall the names of his 
current medications, but his short-term memory appeared to be 
intact.  He did not report any panic attacks, and there were 
no obsessions or compulsions; his speech was somewhat slowed.  
The pertinent diagnoses were bipolar disorder, alcohol 
dependency in remission, and possible personality disorder.  

The VA examiner explained that bipolar disorder and 
personality disorders are two different disorders.  He stated 
that it did not appear to be as likely as not that the 
current mental condition, that of bipolar disorder, had 
ensconced during the service, because a personality disorder 
and a bipolar disorder are not similar conditions.  

The veteran filed his substantive appeal, on VA Form 9, in 
June 1997.  Therein, he contended, "I feel deserving of a 
service connected disability because I was only 17 when I 
joined the Marines and the harsh training conditions and 
ridicule I had to face every day from other Marines including 
drill instructors created a stressful situation that most men 
could not handle, especially a short overweight, 17 year old 
boy."  He further asserted that, if the Marines had a 
problem with him, they should not have enlisted him.  He said 
they (the Marines) treated him in a way that could only 
create sstress and anxiety, and that he still suffers the 
effects today.

At his personal hearing in August 1997, the veteran testified 
that he was initially trained to be a cook and was assigned 
to Camp Pendleton, CA, for approximately one year.  Then, he 
spent time on ships and at home base.  He stated that he 
extended his service to accept a transfer to the Portsmouth 
Naval shipyard as a cook; however, upon his arrival, he was 
reassigned to be a prison guard, for which he underwent two 
weeks of training.  He indicated that he had problems with 
some of the prisoners as well as his superiors; he noted that 
it was then that he began having problems with his nerves.  
The veteran reported that he was harassed by fellow Marines; 
as a result, he requested to be transferred to Alaska.  
However, his commanding officer recommended that he see a 
psychiatrist for evaluation, and, after the psychological 
evaluation, it was felt that he could not perform his duties 
and would not be able to finish his enlistment, so an 
administrative discharge was recommended.  The veteran 
related that, after his discharge, he went home and began 
working in a shoe shop; he subsequently became self-employed 
as an auctioneer in his own auction barn.  The veteran stated 
that the first time he went to see a psychiatrist was in 
1976, at which time he was diagnosed with bipolar disorder.  
He explained that, while working at the Franklin County Jail 
in 1978, he began experiencing problems and attempted 
suicide.  Near the end of the hearing, he said he had served 
in the Army Reserve for three years after leaving the 
Marines.  He said he had "problems" in the Reserve, but did 
not explain the nature of such problems.

Following the Remand by the Board in January 1998, the 
veteran's representative submitted, on behalf of the veteran, 
information requested by the RO as to the veteran's Army 
Reserve service.

Also submitted at that time, in February 1998, was a 
psychological evaluation conducted by the State of Maine 
Disability Determination Services in April 1996, at which 
time the veteran reported that he had been disabled from 
January 1, 1991, due to depression, memory problems, and a 
sleep disorder.  Following an evaluation, the psychologist 
stated that a clear diagnosis was somewhat difficult to 
arrive at, in view of the veteran's rather confusing history 
and various medical issues; however, based upon the currently 
available information, the examiner opined that the most 
appropriate diagnosis was that of major depressive disorder, 
recurrent, with atypical features, in partial remission.  
There also seemed to be some history of alcohol abuse, 
although that seemed to be in partial remission as well.  

Received in March 1998 was a report from the service 
department, verifying the veteran's service in the Reserve, 
with two-week tours of active duty for training from late 
July to mid August 1965, from late July to mid August 1966, 
and from early June to mid June 1967.  Accompanying that 
report was a copy of the veteran's Army Reserve enlistment 
examination, conducted in February 1965.  In the Report of 
Medical History, the veteran stated he was in good health, 
and specifically denied "depression or excessive worry" and 
"nervous trouble of any sort."  The Report of Medical 
Examination at that time was negative for any complaints or 
findings of a psychiatric disorder.  

Received in June 2000 were medical records from Social 
Security Administration, dated from March 1995 to April 1996, 
reflecting periods of hospitalization, clinical evaluation, 
and treatment for several disabilities including a 
psychiatric disorder.  The clinical findings from those 
reports were previously reported and discussed above.  

A Statement of Accredited Representative in Appealed Case, VA 
Form 646, filed in February 2001, notes that only the 
veteran's enlistment physical was received with regard to his 
service in the Army Reserve.  The representative asserted 
that the doctrine of reasonable doubt should be invoked to 
grant the benefits sought by the veteran.

II.  Legal analysis

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110, 
1131 (West Supp. 2000); 38 C.F.R. §§ 3.303(a), 3.304 (2000).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the term "active military service" 
includes AD, any period of ADT during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in the line of duty, and any period 
of IADT during which the individual concerned was disabled or 
died from an injury incurred in or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24).  Thus, an individual engaged in 
active duty for training who is disabled from an injury 
incurred or aggravated in the line of duty may be eligible to 
receive compensation.  On the other hand, compensation is not 
allowed for diseases or aggravation of diseases concurrent 
with IADT.  See Brooks v. Brown, 5 Vet.App. 484, 485 (1993); 
VAOPGCPREC 86-90, 56 Fed. Reg. 45, 712 (1990).  

In addition, the law provides that, where a veteran served 
ninety (90) days or more of active military service, and a 
specific type of mental disorder, i.e., a psychosis, becomes 
manifest to a degree of 10 percent within one year after the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of active 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Previously, and during the time the present appeal was 
perfected, caselaw of the U.S. Court of Appeals for Veterans 
Claims had held that any claimant for benefits administered 
by VA had the burden of submitting evidence sufficient to 
justify a belief that the claim was well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  In addition, the 
U.S. Court of Appeals for the Federal Circuit had held that, 
under 38 U.S.C. § 5107(a), VA had a duty to assist only those 
claimants who had established well grounded (i.e., plausible) 
claims.  More recently, the Court of Appeals for Veterans 
Claims had issued a decision holding that VA was not 
permitted to assist a claimant in developing a claim which 
was not well grounded.  Morton v. West, 12 Vet.App. 477 (July 
14, 1999), en banc consideration denied, 13 Vet.App. 205 
(1999) (per curiam), remanded sub nom. Morton v.Gober, No. 
99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished per curiam 
order), opinion withdrawn and appeal dismissed, 14 Vet.App. 
174 (2000) (per curiam).

However, the United States Congress has recently passed, and 
the President has signed into law, legislation repealing the 
requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096.  
See generally Holliday v. Principi, ___ Vet. App. ___, No. 
99-1788 (Feb. 22, 2001).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions where appropriate to attempt to establish service 
connection.  Under both previous and current law, VA has long 
recognized a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (2000).  We have carefully 
reviewed the veteran's claims file, to ascertain whether 
remand to the RO is necessary in order to assure compliance 
with the new legislation, and to determine whether there is 
additional evidentiary development to be accomplished in this 
case.

We note the extensive development of medical evidence, 
including military records covering the veteran's nearly 
three years of active service in the Marine Corps, the 
veteran's own statements, private and State medical records 
and statements, VA inpatient and outpatient medical records, 
and the report of his VA medical examination.  By virtue of 
the statement of the case and the three SSOC's provided by 
the RO in May and October 1997, and September and December 
2000, the appellant and his representative were given notice 
of the information, medical evidence, and/or lay evidence 
necessary to substantiate his claim.  The RO has made 
reasonable efforts to obtain relevant records identified by 
the appellant.  He availed himself of the opportunity to 
appear before the Hearing Officer, in 1997, and we have a 
transcript of that proceeding.  In addition, following the 
Remand by the Board, the RO verified the veteran's service in 
the Army Reserve, and was able to secure, from the service 
department, the report of the veteran's enlistment 
examination.  Although no other Reserve records were 
obtained, the report that was received is adequate for the 
purpose of this appeal, as will be discussed below.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Now we must determine whether a preponderance of the evidence 
supports the claim or whether all of the evidence is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  In making the above 
determination, it is our responsibility to weigh the 
credibility and probative value of the evidence and, in so 
doing, we may accept one medical opinion and reject others.  
Schoolman v. West, 12 Vet.App. 307, 310-11 (1999); Evans v. 
West, 12 Vet.App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet.App. 429, 433 (1995).  It is also the responsibility of 
the Board to determine the probative weight to be ascribed as 
among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  See 
Winsett v. West, 11 Vet.App. 420, 424-25 (1998).  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 
12 Vet.App. 185, 187 (1999).  In addition, we are mindful 
that we cannot make our own independent medical 
determinations and that we must have plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet.App. 171 (1991).

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage v. Gober, 10 Vet.App. 488, 493 (1997).  Even without 
the well-grounded-claim requirement, a veteran who has made a 
showing of in-service incurrence or aggravation of a disease 
or injury "must still submit sufficient evidence of a causal 
nexus between that in-service event and his or her current 
disability . . . to be ultimately successful on the merits of 
the claim."  Wade v. West, 11 Vet.App. 302, 305 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2099 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102 (2000).  

After careful review of the record on appeal, the Board notes 
that, while the service medical records reveal that the 
veteran received a psychiatric evaluation in October 1964, 
the examining physician concluded that the veteran's then 
current difficulties were the result of a longstanding 
characterological disorder.  The diagnosis was emotionally 
unstable personality disorder, and the veteran was 
administratively discharged from active service.  No findings 
or diagnoses of a psychosis or a psychoneurosis were reported 
at any time during service.

It is thus clear that the only psychiatric abnormality 
manifested during the veteran's active military service in 
the Marine Corps was a personality disorder.  Under basic 
principles relating to service connection, a lifelong pattern 
of action or behavior manifesting developmental defects or 
pathological trends in the personality structure due to a 
personality disorder is considered to be of pre-service 
origin, and personality disorders are not diseases or 
injuries within the meaning of applicable legislation.  The 
law is clear that a personality disorder is not a disability 
for which service connection may be granted for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  
See Winn v. Brown, 8 Vet.App. 510, 516 (1996), appeal 
dismissed, 110 F.3d 56 (Fed. Cir. 1997) (specifically holding 
that "38 C.F.R. § 3.303(c), as it pertains to personality 
disorder, is a valid exercise of the authority granted to the 
Secretary of Veterans Affairs").  See also Beno v. Principi, 
3 Vet. App. 439, 441 (1992).

Although the veteran testified, before the Hearing Officer, 
that he had experienced "problems" during his Army Reserve 
service, the evidence indicates that his enlistment 
examination, in February 1965, was negative for any 
complaints or findings of a psychiatric disorder.  That was 
consistent with the Marine Corps separation examination in 
October 1964, which showed no acquired psychiatric disorder, 
only a "longstanding characterological disorder," i.e., a 
personality disorder.  We recognize that the veteran's 
representative has posited that the absence of any other 
Reserve records should trigger application of the reasonable-
doubt/benefit-of-the-doubt doctrine to grant service 
connection for the veteran's present psychiatric disability.  
However, that assertion is unavailing, for two reasons.  
First, as just mentioned, the lack of a non-personality-type 
disorder upon entrance into the Army Reserve confirms the 
same finding upon separation from the Marine Corps.  Second, 
although the veteran has vaguely referred to "problems" in 
the Army Reserve, he has offered no specifics, the record 
shows that he specifically denied psychiatric symptomatology 
when he entered the Reserve, and he has testified that the 
first time he was seen by a psychiatrist after service was in 
1976, well after he left the Reserve.  Moreover, the first 
indications in the medical records of findings referable to 
an acquired psychiatric disorder were also in the 1970's.

Thus, there is no evidence of psychosis within a year of 
separation from active service, to establish service 
connection for a psychiatric disorder on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309.  Significantly, the earliest 
diagnosis of a psychiatric disability dates to February 1978, 
more than 13 years after the veteran's separation from active 
Marine service and also some nine years after he left the 
Army Reserve.  Moreover, the claims file does not contain 
competent evidence showing that there is an etiological nexus 
between any acquired psychiatric disorder, to include a 
bipolar disorder, and his service.  

While the veteran has testified that his currently diagnosed 
bipolar disorder developed as a result of his military 
experiences, the medical evidence does not support his 
contentions.  Rather, following the most recent VA 
examination, in April 1997, the VA examiner expressly noted 
that a bipolar disorder and a personality disorder are two 
distinct disorders.  The examiner also stated that it did not 
appear as likely as not that the veteran's current mental 
disability, a bipolar disorder, had been present during 
military service.  Therefore, the examiner did not relate the 
veteran's symptoms to his period of military service.  Under 
these circumstances, service connection for a psychiatric 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113; 
38 U.S.C.A. §§ 3.303, 3.304, 3.307, 3.309.  

Although the veteran as a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, he is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  In this case, the veteran is 
not competent to claim that he has a psychiatric disorder, 
currently diagnosed as bipolar disorder, which is related to 
service.  Espiritu v. Derwinski, supra.  Nor is the Board 
competent to supplement the record with its own 
unsubstantiated medical conclusions as to whether the veteran 
has a psychiatric disorder related to his service.  Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder.


ORDER

Service connection for a psychiatric disorder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

